Citation Nr: 0302406	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  01-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for postoperative 
residuals of a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina that implemented a July 1999 Board decision that 
continued a noncompensable rating for residuals of a right 
inguinal hernia, and assigned a 10 percent evaluation for a 
tender and painful scar resulting from the hernia repair.  

The Board notes that in a November 2000 notice of 
disagreement, it appears the veteran may have raised a claim 
for entitlement to service connection for a mental disorder.  
This issue has not been adjudicated by the RO and is referred 
to that agency for appropriate action.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  Symptoms associated with the veteran's postoperative 
residuals of right inguinal hernia repair include complaints 
of pain, functional impairment, and time off from work due to 
pain. 


CONCLUSION OF LAW

The veteran is entitled to a compensable rating for residuals 
of postoperative right inguinal hernia repair.  38 U.S.C.A. 
§ 1155, 5103A (West 2002); 38 C.F.R. § 4.1, 4.3, 4.27, 
Diagnostic Code 7338 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In a letter dated November 2002, the veteran was informed of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  VA has thereby met its 
obligations to notify the appellant of the medical and other 
evidence needed to substantiate his claim and of what 
evidence he is responsible for obtaining. Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Furthermore, the veteran has been 
provided VA examinations for his service-connected residuals 
of right inguinal hernia repair.  

In January 2003, in response to the VCAA letter, the veteran 
reported treatment for pain on several occasions at the VA 
Medical Center (VAMC) in Fayetteville, North Carolina.  In 
his response, the veteran did not specify dates of treatment.  
The Board notes that the record includes clinic records and 
other medical evidence obtained from the VAMC in 
Fayetteville.  Neither the veteran nor his representative has 
suggested that there are missing VA or private medical 
records that need to be obtained, and the Board is not aware 
of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim. 

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.

Factual Background

The veteran's service medical records include an October 1980 
clinical report that reflected a diagnosis of right inguinal 
hernia and right inguinal herniorrhaphy in August 1980.  
There is no subsequent history of complaint or treatment 
after October 1980 with respect to the right hernia.  In July 
1983, the veteran waived a separation examination.  

In an April 1994 VA treatment report, the veteran entered 
substance abuse treatment and was referred for a surgical 
consultation for evaluation of a right inguinal hernia.  An 
April 1994 hospital discharge summary showed that, at the 
time, the veteran was employed as a cook.  

In a May 1994 VA intestine examination, the examiner noted a 
well-healed scar from the right inguinal herniorrhaphy with 
slight tenderness.  On clinical examination, there was no 
swelling in the right groin area and no hernia felt on exam.  
The diagnosis was postoperative right inguinal herniorrhaphy.

An October 1994 surgical consultation report reflected the 
veteran's complaint of swelling on the upper left side of the 
groin.  The examiner's diagnosis was a cyst of the inner 
thigh.  

In November 1994, the veteran testified at a hearing before a 
hearing officer at the RO.  He reported swelling in the groin 
and lower stomach areas.  He also complained of scar pain 
that radiated into his groin and lower stomach areas.  The 
veteran treated his pain with Motrin and rest with little 
relief.  He testified that no physician had suggested that 
his hernia was recurrent; nor had any physician suggested 
further surgical repair of the area.  The veteran also 
testified that he had never been prescribed any type of 
supporting device, but had been given a lifting restriction 
of no more than ten pounds.  

The veteran testified again in May 1995 regarding swelling 
and pain in the lower right abdomen.  He said that he treated 
these symptoms with Tylenol and Motrin with little relief.  
He was instructed to avoid heavy lifting and to rest during 
flare-ups.  The veteran reported being unemployed for 2.5 
years due to the hernia repair.  (This statement is in 
conflict with evidence in the April 1994 hospital discharge 
summary that he was employed as a cook.)

VA clinical reports from June 1995 through September 1995 
report the veteran's history of chronic pain in the right 
lower quadrant since his hernia repair.  On clinical 
examination in June 1995, the examiner noted no hernia.  In 
September 1995, the examiner noted tenderness in the right 
groin, but no masses.  

VA treatment records from July 1997 show the veteran's 
complaints of back pain thought to be in the kidneys.  The 
veteran denied trauma or back strain.  On clinical 
examination, the examiner noted the abdomen was tender in the 
right lower quadrant over the pubic bone with no masses. VA 
treatment records dated in August 1997 indicated the veteran 
reported soreness and sharp pain in the groin area. 

In July 1998, the veteran underwent a VA examination.  The 
examiner reviewed the claims file.  The veteran reported 
occasional pain in the incisional area of the hernia.  The 
veteran was able to palpate a little knot in the region.  The 
veteran also reported that he missed work due to the pain.  
On physical examination, there was no inguinal hernia, and 
the examiner noted that the veteran's history did not suggest 
a recurrence.  There was no ventral hernia, and no 
malignancy.  At the middle portion of the incision from the 
old hernia was a well-healed scar with a slight aggregation 
of palpable tissue that appeared to be mildly sensitive.  The 
examiner's diagnosis was status post right inguinal hernia, 
no complications, and no objective evidence of any functional 
deficit.  

A January 2000 VA clinical report indicated the veteran's 
complaints of pain in the right inguinal area.  The examiner 
noted the presence of a well-healed scar of the right hernia 
with no sign of new hernia and no masses.  The veteran was 
referred to the surgery clinic.  

In January 2001, the veteran was medically examined for VA 
purposes.  The examiner noted his review of the claims file 
as well as the veteran's complaints that long periods of 
standing caused more severe pain.  Examination of the abdomen 
and right inguinal revealed tenderness in the right upper 
quadrant and a 3.5-inch scar with mild pain.  The examiner 
noted slightly more pain in the medial aspect of the scar.  

The examiner was able to feel the abdominal area where the 
hernia was repaired. The examiner noted there was no 
recurrence of the hernia or tendency for the hernia to recur.  
The examiner's opinion was that the area where the original 
hernia was removed may have been sutured too tightly or the 
veteran's weight gain over the years stretched on this area 
causing pain due to a stitch that would not give.  The 
examiner's diagnosis was postoperative right inguinal hernia 
with tender area at the site of repair and mildly tender scar 
from the original surgery.  Relatively severe tenderness in 
the internal repair area of the abdomen was palpable. 

The veteran testified in September 2001 that he did not wear 
a truss, belt, or any type of support.  While the veteran 
reported experiencing recurrent, sharp pains, the veteran had 
not been told that the hernia had recurred.  The veteran 
noted pain that occurred at least three times a month that 
would last for a couple days to a week.  The veteran did not 
know why the pain occurred but added that activity or 
movement worsened the pain.  The veteran noted that hot 
baths, rest, Tylenol, or Motrin helped to relieve pain a 
little bit.  The veteran testified that pain has caused him 
to miss work seven or eight times in the past six months.  

VA clinical records from VAMC in Fayetteville, North Carolina 
revealed repeated complaints of periodic right inguinal pain 
from January 2000 to January 2002.   An October 2001clinical 
note indicated the examiner's findings of tenderness in the 
right inguinal hernia scar area and in the right testis, but 
with no abnormal swellings in the groin area.  The assessment 
was neuropathic pain/allodynis in scar.  Scrotal pain was 
secondary to the scarring and could be epididymoorchitis.  
Also, a nursing note from January 2002 indicated the 
veteran's complaints of constant and sharp lower back pain 
that radiated around to his abdomen and groin areas, 
unaffected by medication.  There was no mention of hernia in 
this note.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability ratings under Diagnostic Code 7338 are based on 
the presence and size of an inguinal hernia, as well as 
whether it requires any form of support.  Under this code, a 
noncompensable (zero percent) disability rating is assigned 
for a small, reducible hernia, or a hernia without true 
hernia protrusion.  A 10 percent disability rating is 
warranted where the evidence shows a post-operative recurrent 
inguinal hernia that is readily reducible and well supported 
by a truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities. 38 C.F.R. § 4.10.

The medical evidence does not show that he veteran currently 
has an inguinal hernia.  His inguinal hernia has not recurred 
since surgery in 1980.  Recent VA treatment records showed no 
abnormal swelling or bulging.  There is also no evidence that 
the veteran uses a truss or belt to support a hernia because 
the evidence does not show that he currently has a hernia.  

However, the veteran has consistently complained of pain in 
the area of the right inguinal hernia repair.  The veteran's 
use of prescribed medication does not relieve this pain.  
Objective findings include indications that the repaired 
hernia area was quite painful with relatively severe 
tenderness in the internal repair area of the abdomen.  Also, 
the veteran has reported missing work due to the pain of his 
service-connected disability.  The veteran has also testified 
he has difficulty with walking, sleeping, lifting, and other 
activities due to the pain.  The separate 10 percent rating 
for his tender and painful scar does not address the 
veteran's complaints of pain and limitation related to the 
hernia beneath the scar.  

Although this case has not been submitted for extraschedular 
consideration, the RO has considered this question.  However, 
the veteran has testified that he is currently maintaining 
successful employment.  Marked interference with employment 
has not been shown, and the veteran's disability has not 
required any periods of recent hospitalization.  Accordingly, 
the Board cannot conclude that residuals of postoperative 
right inguinal hernia result in marked interference with 
employment, or that consideration of an extraschedular 
evaluation is otherwise warranted.  The Board finds that the 
disability picture is not so exceptional or unusual so as to 
warrant an evaluation on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2002).

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability warrants a compensable evaluation.  38 C.F.R. 
§ 4.1, 4.2.  In the absence of a recurrent hernia, the Board 
finds that the evidence is against an evaluation in excess of 
10 percent. 


ORDER

A 10 percent evaluation, for residuals of postoperative right 
inguinal hernia repair is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

